DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-20 are pending for this Office Action. 

Election/Restrictions
Applicant's election with traverse of Claims 1-7 and 13-18 in the reply filed on 11/08/2021 is acknowledged. The traversal is on the following ground(s), which are not persuasive.

On page 2, the applicant argues that there is no evidence that the claimed apparatus can be used for batteries, water, purification, photochemical cells, etc. However, the applicant has not provided evidence or argument that the apparatus can only be used in the method of Group III and the restriction requirement is maintained without any persuasive evidence showing the contrary. Furthermore, Lee et al (US 2014/0315105 A1) discloses cobalt oxide nanoflower (see e.g. claim 10 and [0043] of Lee) on a substrate (see e.g. claim 1 of Lee) for use as a battery (see e.g. claim 9 of Lee). 

On page 3, the applicant argues that there is no evidence that the claimed apparatus can be made from a different process. However, the applicant has not provided evidence or argument that the apparatus can only be made by the method of Group II 

On page 3, the applicant argues that there is no evidence that the method of making and the method of using are different. This is not considered persuasive. Group II, the method of making an electrode, includes the steps of contacting an aerosol with a substrate. Group III, the method of splitting water comprises the steps of applying a potential to a cell. The two groups do not overlap in scope because an aerosol contact is not the same as applying electricity to a cell. The inventions are not obvious variants because they are different methods achieving different goals. The methods are not capable of use together because their function is different. Group II is designed to form a nanostructured electrode and Group III is designed to perform an electrolysis method. 

On page 3, the applicant argues that there is no search burden. This is not considered persuasive. MPEP § 808.02 states search burden exists if one of the following is established:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
In the case of the instant invention, all three Groups have separate classification, as shown in the Restriction Requirement on 06/07/2021 and would require different fields of search.

The requirement is still deemed proper and is therefore made FINAL.

Claim(s) 8-12 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected methods, there being no allowable generic or linking claim.

Claims 1-7 and 13-18 are under consideration for this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term “thin” in claim 1 is a relative term, which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

All claims dependent on claim 1 are rejected for their dependence. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranaweera et al (“Flower-shaped cobalt oxide nano-structures as an efficient, flexible and stable electrocatalyst for the oxygen evolution reaction”, Materials Chemistry Frontiers, 2017, 1, pages 1580-1584). 

Claim 1: Ranaweera discloses a thin film electrode (see e.g. abstract, Fig 2, and ESI of Ranaweera), comprising: 
a conducting substrate (see e.g. page 1581, col 1, paragraph starting with “Herein” of Ranaweera); and 
a nanostructured layer comprising cobalt oxide nanoflowers deposited onto a surface of the conducting substrate (see e.g. abstract and page 1581, col 1, paragraph starting with “Herein” of Ranaweera).

Claim 4: Ranaweera discloses the cobalt oxide nanoflowers consist essentially of crystalline CoO (see e.g. page 1581, col 2, paragraph starting with “No peaks” of Ranaweera).

Claim(s) 1, 4, 13, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al (“Oxygen vacancies enriched Co3O4 nanoflowers with single layer porous structures for water splitting”, Electrochimica Acta, vol 331, Decemember 2019, pages 1-8). 

Claim 1: Du discloses a thin film electrode (single layer, see e.g. abstract of Du), comprising: 
a conducting substrate (see e.g. page 2, connecting paragraph of col 1 and 2 of Du); and 
a nanostructured layer comprising cobalt oxide nanoflowers deposited onto a surface of the conducting substrate (see e.g. page 2, connecting paragraph of col 1 and 2 of Du).

Claim 4: Du discloses the cobalt oxide nanoflowers consist essentially of crystalline CoO (see e.g. page 2, col 2, paragraph starting with “Oxygen vacancies” of Dua).

Claim 13: Du discloses an electrochemical cell (see e.g. page 2, connecting paragraph of col 1 and 2 of Du), comprising: 
a thin film electrode (single layer, see e.g. abstract of Du), comprising: 
a conducting substrate (see e.g. page 2, connecting paragraph of col 1 and 2 of Du), ; and 
a nanostructured layer comprising cobalt oxide nanoflowers deposited onto a surface of the conducting substrate (see e.g. page 2, connecting paragraph of col 1 and 2 of Du).
a counter electrode (see e.g. page 2, connecting paragraph of col 1 and 2 of Du); and 


Claim 14: Du discloses that the electrolyte solution has a pH of 14 (1.0 M KOH, see e.g. page 2, connecting paragraph of col 1 and 2 of Du).

Claim 18: Du discloses that the thin film electrode has a Tafel slope of 95.3 mV/decade (see e.g. page 5 of Du).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 3, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du.

Claim 2: Du discloses that the cobalt nanoflowers have a central core and a plurality of nanopetals extending from the central core (see e.g. Fig 1d of Du), and wherein the nanopetals have an average diameter in a range of 18 nm (see e.g. Fig 1b of Du) and 

Claim 3: Du discloses that the cobalt oxide nanoflowers have an average particle size in a range of ~200-500 nm (see e.g. Fig 1b and Fig 1f of Du), which overlaps with the claimed range. MPEP § 2144.05 states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.a

Claim 15: Du discloses that the thin film electrode has an overpotential in a range of ranging from 297-343 mV at a current density of 10-40 mA/cm2 (see e.g. page 6, col 1, paragraph below the reaction equations of Du), which overlaps with the claimed range. MPEP § 2144.05 states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim 16: The limitation claiming “wherein the thin film electrode has a current density of 100-250 mA/cm2 when the electrochemical cell is subjected to a bias potential of 1.65-. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Wu et al (“Octahedral Co3O4 particles with high electrochemical surface area as electrocatalyst for water splitting, Electrochimica Acta, vol 288, 2018, pages 82-90). 

Claim 5: Du does not explicitly teach that the cobalt oxide nanoflowers exhibit exposed CoO {111} facets. Wu teaches that the {111} facet of cobalt oxide nanoparticles “has been proved to have better catalytic performance compared to other lattice planes for HER and OER” (see e.g. page 83, col 1, paragraph starting with “In transition” of Wu). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Du so that the nanoflowers exhibit exposed CoO {111} facet because Wu teaches the {111} facet has been proved to have better catalytic performance compared to other lattice planes for HER and OER.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Kent et al (“Water Oxidation and Oxygen Monitoring by Cobalt-Modified Fluorine-Doped Tin Oxide Electrodes”, Journal of the American Chemical Society, 2013, 135, 23, pages 8432-8435). 

Claim 6: Du does not explicitly teach that the conducting substrate is selected from the group consisting of fluorine-doped tin oxide, indium tin oxide, aluminum- doped zinc oxide, gallium-doped zinc oxide, indium zinc oxide, indium zinc tin oxide, indium aluminum zinc oxide, indium gallium zinc oxide, indium gallium tin oxide, and antimony tin oxide.

Kent teaches the following regarding cobalt and fluorine-doped tin oxide on page 8432:
One approach to increasing the catalytic activity on a per-Co basis is to use nanostructured materials, in which the ratio of active to structural sites is increased.9 We report here water oxidation catalysis by surface-bound Co on both planar fluoride-doped tin oxide (FTO) and high-surface-area nanoFTO electrodes. The underlying FTO conducting electrodes serve a dual role as a conductive support for Co-catalyzed water oxidation and as a sensor for O2 as it is produced.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Du to use FTO as the substrate because FTO 2 as it is produced. 

Claim 7: Du in view of Kent teaches that the conducting substrate is fluorine-doped tin oxide (see e.g. page 8432 of Kent), 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Liu et al (“Robust Sub-Monolayers of Co3O4 Nano-Islands: A Highly Transparent Morphology for Efficient Water Oxidation Catalysis”, Advanced Energy Materials, 2016, 6, pages 1600697-1 – 1600697-9). 

Claim 17: Du does not explicitly teach that the thin film electrode has a mass activity of 30-40 A/g. Liu teaches mass activites for different cobalt oxide particles that ranges from 15-2920 A/g (see e.g. Table 1 of Liu). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the thin film electrode would have a mass activity between 15-2920 A/g as taught in Liu. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cell of Du by adjusting the mass activity of the thin film electrode to get desired catalytic activity from the electrode. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranaweera in view of Wu. 

Claim 5: Ranaweera does not explicitly teach that the cobalt oxide nanoflowers exhibit exposed CoO {111} facets. Wu teaches that the {111} facet of cobalt oxide nanoparticles “has been proved to have better catalytic performance compared to other lattice planes for HER and OER” (see e.g. page 83, col 1, paragraph starting with “In transition” of Wu). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Ranaweera so that the nanoflowers exhibit exposed CoO {111} facet because Wu teaches the {111} facet has been proved to have better catalytic performance compared to other lattice planes for HER and OER.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranaweera over Kent. 

Claim 6: Ranaweera does not explicitly teach that the conducting substrate is selected from the group consisting of fluorine-doped tin oxide, indium tin oxide, aluminum- doped zinc oxide, gallium-doped zinc oxide, indium zinc oxide, indium zinc tin oxide, indium aluminum zinc oxide, indium gallium zinc oxide, indium gallium tin oxide, and antimony tin oxide.

Kent teaches the following regarding cobalt and fluorine-doped tin oxide on page 8432:
One approach to increasing the catalytic activity on a per-Co basis is to use nanostructured materials, in which the ratio of active to structural sites is increased.9 We report here water oxidation catalysis by surface-bound Co on both planar fluoride-doped tin oxide (FTO) and high-surface-area nanoFTO 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Ranaweera to use FTO as the substrate because FTO can operate as a conductive support for Co-catalyzed water oxidation and as a sensor for O2 as it is produced. 

Claim 7: Ranaweera in view of Kent teaches that the conducting substrate is fluorine-doped tin oxide (see e.g. page 8432 of Kent), 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795